Citation Nr: 1746323	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-26 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to April 26, 2011 for post-operative residuals of right knee injury with traumatic arthritis.

2.  Entitlement to a rating in excess of 30 percent as of June 1, 2012 for post-operative residuals of a total right knee replacement. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 20, 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied a rating in excess of 10 percent for postoperative residuals of right knee injury with traumatic arthritis.

In September 2011 rating decision (during the pendency of the appeal), the Agency of Original Jurisdiction (AOJ) granted a 100 percent rating from April 26, 2011 to June 1, 2012, and 30 percent rating thereafter because the Veteran underwent total right knee replacement.  As the 30 percent rating as of June 1, 2012 does not satisfy the appeal in full, the issue remains on appeal.
See AB v Brown, 6 Vet. App. 35 1993).

In the Veteran's September 2011 substantive appeal (VA Form 9), he requested a Board Hearing before a Veterans Law Judge presiding at the RO.  However, the Veteran withdrew this request in an August 14, 2014 written communication.

In a September 2017 Informal Hearing Presentation, the Veteran's representative attempted to raise the issue of clear and unmistakable error in the RO's July 2012 denial of entitlement to service connection for the left knee.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim of benefits; such now requires that claims be made on a form prescribed by the Secretary, which is available online or at a local RO.  The Veteran and his representative are advised that if the Veteran wishes to open a claim as to clear and unmistakable error, they do so using the prescribed form either in person on online at https://www.ebenefits.va.gov/ebenefits/ (last accessed October 11, 2017).

In March 2017, the Board remanded the case to the AOJ for additional development.  The case has since returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to April 26, 2011, the Veteran's post-operative residuals of right knee injury with traumatic arthritis manifested by painful or limited motion of a major joint or group of minor joints, with functional impairment due to pain

2.  As of June 1, 2012, the Veteran's post-operative residuals of right knee injury with traumatic arthritis was not manifested by intermediate degrees of residual weakness, pain or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for traumatic arthritis of the right knee were not met prior to April 26, 2011.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321. 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2016).

2.  The criteria for a rating in excess of 30 percent for post-operative residuals of right knee injury with traumatic arthritis have not been met as of June 1, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321. 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5010, 5257, 5260, 5261 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Considerations

As noted in the Introduction, the case was remanded to the AOJ in March 2017 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

I.  Duties to Notify and Assist

VA has a duty to notify for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
The Veteran has appealed with respect to the propriety of the assigned ratings for post-operative residuals of right knee injury with traumatic arthritis, for which the RO granted service connection in December 1978.  VA's General Counsel has held that no VCAA is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's increased rating claims.  Service treatment records (STRS), VA treatment records, private medical records, and lay statements have been associated with the electronic claims file.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3,159(c)(4) (2016).  The Veteran was afforded VA examinations in July 2010, April 2012, February 2016, and April 2017.  The Board finds that these examinations are adequate because they were performed by qualified examiners who conducted diagnostic testing, considered the Veteran's history of experiences in service and reported symptoms, and provided diagnoses and assessments. See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating for Postoperative Residuals of Right Knee Injury with Traumatic Arthritis

The Veteran served in the United States Air Force as an administrative specialist.  The Veteran contends that his service-connected disability for post-operative residuals of right knee injury with traumatic arthritis warrant higher ratings than those contemplated by the current ratings.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014);  
38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 
see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.   Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.   It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2016).  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 (2016)).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
 38 C.F.R. § 4.7 (2016).

For VA rating purposes, traumatic arthritis is treated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, but with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned. With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2016).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).

Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id. 

Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms. 
See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257.).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).  Diagnostic Code 5259 requires consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion. VAOPGPREC 9-98 (Aug. 14, 1998).  Therefore, a knee disability cannot be separately rated under Diagnostic Code 5259 and a limitation-of-motion diagnostic code.

Hyphenated diagnostic codes are used when a rating under one diagnostic requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2016).

Prior to April 26, 2011
Evidence

A discussion of the evidence should be framed by the fact that the Veteran underwent right knee surgery for cartilage, ligament, and patella repair in 1964.  In a December 1978 rating decision, he was service-connected for residuals of right knee injury with traumatic arthritis, post-operative from July 1978.  See December 1978 rating decision.

The RO received the Veteran's claim for increased rating in March 2010.

In July 2010, the Veteran was afforded a VA consultation examination.  The examiner performed a physical examination and considered the Veteran's lay accounts of his medical history.  The examiner noted that the Veteran reported that he had a history of right knee arthritis; he also reported that his treatment consisted of lubricant gel injections, adding that he had received corticosteroid injections in the past which proved ineffective.  The Veteran described his right knee pain as constant "sharp burning," qualified as 10 in severity (most severe in a 1-10 scale).  Walking aggravated pain.  Pain palliation, according to the Veteran, consisted of nonsteroidal anti-inflammatory drugs (NSAIDS) and a new prescribed medication that he had not started taking.

The examiner reported that the Veteran endorsed pain, weakness, swelling, stiffness, instability and fatigability.  However, the right knee had not given out.  Neither falling nor assistive devises were reported.  As to effects on usual occupation, the examiner opined that the Veteran was retired.  The examiner indicated that the Veteran was not able to perform daily activities well.  Range of motion was to 90 degrees in the right knee, and 85 degrees to the left knee.  Noting DeLuca, there was no objective evidence of pain with motion.  Moreover, there was no additional limitation of range of motion with three repetitions.  Flare-ups, manifested by increased burning pain, occurred daily for one to two minutes.  Warmth, crepitus, and  effusion were absent.  However, some tenderness was present along the medial joint line.  The examiner noted the presence of an old scar in the medial area of the right knee-the result of surgery in 1964.  Testing was negative as to anterior and posterior drawer; Lachman's; and McMurray's.  The examiner also opined that the knee was stable to varus and valgus stress.  An upright x-ray of the right knee revealed moderate narrowing of the medial compartment.  The examiner provided diagnostic impressions of mild to moderate joint space narrowing of the right knee.

A review of 2010 orthopedic treatment records, in pertinent part, of Dr. S., the Veteran's private physician, reported the presence of significant bilateral knee osteoarthritis, noting that x-rays of the right knee revealed that osteoarthritis was more advanced than that of the left knee.  Dr. S. opined that the Veteran had full range of motion of both knees.  Dr. S. reported that the Veteran was not able to extend his right knee fully (providing no degree designations for this inability).  Pain and tenderness with flexion was present.  Crepitus was noted with palpation over the patella as well as with flexion and extension of the right knee.  Dr. S. added that the Veteran showed a 10 to 15 degree contracture of the right side; 20 degrees of varus-vulgus stress (qualified as having been very stable); and pain and tenderness along the medial joint line with some pain posteriorly.  The Veteran, according to Dr. S., neither endorsed pain nor numbness in his feet and toes.  Dr. S. also opined as to the inefficacy of corticosteroid injections.  In November 2010, Dr. S. reported that the Veteran had an arthroscopy of both knees.

In October 2010, the Veteran underwent a standardized fat and water pulse sequence multi-planar magnetic resonance imaging (MRI) of his right knee by a private clinician.  The clinician provided findings of degeneration of the medial meniscus, with flap tear of the posterior horn and body.  He also noted the presence of a displaced meniscal fragment deep in the medial collateral ligament MCL; severe thinning of hyaline cartilage; and a mild osteoarthritic spur of the medial knee compartment with associated edema,  The clinician reported a normal MCL; normal lateral meniscus; normal proximal tibiofibular articulation; normal biceps femoral tendon; normal anterior cruciate ligament (ACL); normal posterior cruciate ligament (PCL); normal congruent patellofemoral articulation; moderate thinning of hyaline cartilage of the patella and trochlea; normal medial and lateral patellar retinaculum; normal Hoffa's fat pad; normal quadriceps tendon; normal patellar tendon; and no joint effusion.  As diagnostic impressions, the clinician provided displaced flap tear of the medial meniscus with meniscal fragment deep to the MCL.  He also provided impressions of tricompartmental chondromalacia and degenerative arthrosis.

The Veteran underwent a total right knee replacement in April 2011.  The RO granted a total rating from April 26, 2011 to June 1, 2012 under the criteria of Diagnostic Code 5055 for placement of a knee prosthesis.  




Analysis

Diagnostic Code 5257 provides a rating schedule for a knee impairment of subluxation or lateral instability, characterized as severe, moderate or slight.  The findings in the October 2010MRI indicated that there was normal proximal tibiofibular articulation.  The July 2010 VA examiner opined that the right knee was stable to varus and valgus stress.  As such, there is no predicate for a rating for a compensable rating based solely on subluxation or lateral instability of the right knee pursuant to Diagnostic Code 5257.

At worst during this period, the Veteran had zero to 90 degrees of right knee flexion, as reported by the July 2010 VA examiner, and an inability to "extend his right knee fully," as reported by Dr. S. in 2010.  As noted above, the normal range of motion is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).  Even considering the Veteran's pain with flexion in Dr. S. 2010 treatment records, objective indicators in the July 2010 VA examination report did not reveal evidence of functional loss as per De Luca, supra.  As noted above, pain alone is not a sufficient basis to warrant an additional rating, as pain may cause functional loss.   However pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 38-43.  As such, there is not a basis for a rating for a compensable rating based solely on limitation of flexion or limitation of extension pursuant to Diagnostic Codes 5260 or 5261.

The RO continued a 10 percent rating under Diagnostic Code 5010.  As discussed above, Diagnostic Code 5010 provides a rating schedule for arthritis due to trauma, substantiated by x-ray findings, which is rated in the same way that degenerative arthritis is rated under Diagnostic Code 5003.  As discussed above, degenerative arthritis (Diagnostic Code 5003) established by x-ray findings allows for a compensable rating for an effected joint when limitation of motion is noncompensable.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991);  
see also VAOPCGPREC 9-98 (Aug. 14, 1998).

The Board notes that Dr. S.'s orthopedic treatment reports of 2010 advanced that the Veteran's right knee arthritis was more advanced.  However, as noted above, to receive a higher disability rating under Diagnostic Code 5003, there must be x-ray involvement of two or more major joints or more minor groups, with occasional incapacitating exacerbations.  X-ray imaging of July 2010 revealed moderate narrowing of the medial compartment; however, x-ray imaging is silent as to the involvement of two or more major joints or more minor groups.  Furthermore, the evidence of record is silent as to occasional incapacitating exacerbations.  The July 2010 VA examiner noted that the Veteran reported flare-ups, manifested by increased burning pain, occurring daily for one to two minutes; however, the examiner's finding included no objective evidence of pain with motion.

Records also show that the right knee had sustained a partial medial meniscus tear requiring a partial meniscectomy.  Although a rating of 10 percent would be warranted under Diagnostic Code 5259, as noted above removal of the semilunar cartilage may result in complications producing loss of motion. VAOPGPREC 9-98 (Aug. 14, 1998).  Therefore, a knee disability cannot be separately rated under Diagnostic Code 5259 and a limitation-of-motion diagnostic code.

The Board acknowledges that the July 2010 VA examination of the right knee did not comply with all the requirements of 38 C.F.R. § 4.59 (2016).  However, as the Veteran underwent a total right knee replacement in April 2011, additional examinations to comply with these requirements are no longer possible or appropriate.  

In sum, the medical evidence of record prior to April 16, 2011 does not indicate that the Veteran's post-operative residuals of right knee injury warrant a rating in excess of 10 percent.  Furthermore, the x-ray findings do not show that the Veteran's traumatic arthritis of the right knee involved two major joints or more minor joint groups, with occasional incapacitating exacerbations.  The Veteran is competent and credible to report observable symptoms such as pain, limited mobility, and reduced knee function.  However, the Board places greater probative weight on the clinical observations that included acceptance by clinicians of his reports but also provided independent measurements and observations with reference to the medical history and imaging studies. 

From June 1, 2012

Evidence

A review of VA treatment records from June 1, 2012 to December 2012 reveals that the Veteran engaged in telephone consultations concerning his knee replacement surgery.  Additionally, he sought advice concerning medication dosages and frequencies.  These records also contain progress notes concerning the Veteran's osteoarthritis.  Likewise in 2013, VA treatment records show that the Veteran sought consultations as to his prescriptions.  Notations as to past diagnostic impressions of his service-connected right knee residuals also surface in treatment records for other disorders and medical complaints during this period.

An April 2012 treatment report from Dr. S, reported that the Veteran stated that he was that his right knee was doing "pretty well" after total knee replacement.

In April 2012, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file, considered the Veteran's lay statements concerning the onset and course of his right knee residuals, conducted diagnostic tests, and provided a physical examination.  The examiner provided an initial impression of osteoarthritis.  He noted that the Veteran reported that his right knee pain qualified as 8 in severity (in a 1-10 scale), adding that he experienced flare-ups "all of the time."  Opining as to the Veteran's report of constant, on-going flare-ups, the examiner stated that this "defeats the definition of flare-up."  The examiner also indicated that the flare-ups did not impact the function of the Veteran's right knee.

As to range of movement measurements, the examiner reported: right knee flexion to 95 degrees, with no objective evidence of painful motion; and right knee extension with no limitation and no objective evidence of painful motion.  As to range of motion testing after repetitive-use testing, the examiner reported that the Veteran was unable to complete the task.  The examiner opined that the Veteran "refused" to bend his knee for range of motion evaluation.  When asked why, he stated that it hurt too much.  Yet, according to the examiner, he bent his knee at 45 degrees while sitting in a chair.  Also, when the examiner attempted to evaluate the Veteran he complained that it hurt too much.  Therefore, the examiner opined the ranges of motions reported were those observed when the Veteran stood from a seated position to an upright position in the waiting room.  Concerning issues of functional loss and additional limitation in range of movement, the examiner reported that the Veteran neither had additional limitation in range of movement of the right knee and lower leg after repetitive-use testing nor any functional loss and/or functional impairment of the right knee and lower leg.

Other findings included: tenderness or pain to palpation of joint line or tissues or the right knee; inability to perform muscle-strength testing for reason stated in the same stated in the preceding paragraph; inability to perform to perform joint stability testing (Lachman test and posterior drawer test) again for same reason stated in the preceding paragraph; no evidence or history of recurrent patellar subluxation/dislocation; and no additional conditions-shin splints, stress fractures of the lower extremity, chronic exertional compartment syndrome, acquired traumatic genu recurvatum with weakness in weight-bearing, or leg length discrepancy.  The examiner did report that the Veteran had undergone meniscal surgery (a meniscectomy) and had a semilunar cartilage condition, indicating meniscal tear.  As noted above, the meniscectomy occurred in November 2010, and, according to the examiner, there were no residual signs or symptoms due to it.  Also, the examiner reported that the Veteran has undergone a total right knee joint replacement at the time of the meniscectomy, with intermediate degrees of residual weakness, pain, or limitation of movement.  (The Board notes that "intermediate degrees" on the VA examination form used is the category directly above "no residuals.")  As noted above, the Veteran had also undergone arthroscopic surgery and there were no present residuals.  There were no painful or unstable scars; and no other pertinent findings.  The examiner further opined that the Veteran did not exhibit any remaining effective functional impairment of the right knee or lower leg.

As to assistive devices, the examiner noted that the Veteran used a right knee brace on a regular basis.  As to imaging, the examiner noted that the Veteran did not have x-ray evidence of patellar subluxation.  Lastly, as to the right knee, the examiner opined that there were no other significant diagnostic test findings or results.

A review of VA treatment records from 2013 to January 2016 largely mirrors the contents of the 2012 treatment records discussed above.

In February 2016, the Veteran was afforded a VA examination.  The examiner reviewed the entirety of the claims file, considered the Veteran's lay account of his medical history concerning his right knee, conducted diagnostic testing, and performed a physical examination.  As an initial impression, the examiner provided residuals of right knee injury with traumatic arthritis, postoperative.  He noted that the Veteran reported that his right knee pain qualified as two in severity (in a 1-10 scale); however, the Veteran also stated that right knee pain usually qualified as a one.  The Veteran reported flare-ups, consisting of increased pain and stiffness in the knees.  He also indicated that he had functional loss or impairment.  According to the Veteran, prolonged sitting, standing, and walking caused bilateral knee pain.

As to range of motion, the examiner noted that findings were abnormal or outside the normal range for the right knee.  Flexion was to 105 degrees and extension was to zero degrees.  As to functional loss in range of motion, the examiner noted that decreased flexion affected knee function when engaged in physical activity involving the knees.  There was no evidence of pain with weight-bearing; no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; and no evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions, with no additional functional loss.  The examination was not conducted during a flare-up.  As to pain, weakness, fatigability or incoordination significantly limiting functional ability during flare-ups, the examiner opined that he was unable to offer an opinion without resorting to mere speculation.  As to additional factors contributing to right knee disability, the examiner reiterated the Veteran's contention in the preceding paragraph.

Muscle strength findings were 5/5 to right knee forward flexion and extension, and there was no evidence of muscle atrophy or ankylosis.  As was the case in the previous VA examination, there were no findings of either recurrent subluxation or lateral instability in the Veteran's right knee.  Lachman test results were normal; medial instability test results were normal; and lateral instability tests were normal.  The examiner noted that the Veteran had no additional right knee conditions-shin splints, chronic exertional compartment syndrome, or any tibial or fibular impairment.  The examiner, as the previous VA examiner, reported the Veteran's meniscal tear, noting that the Veteran indicated that he experienced frequent episodes of joint pain.  He also reported the Veteran's right knee surgical procedures and opined that there were intermediate degrees of residual weakness, pain, or limitation of motion.  The examiner reported a surgical scar at the right anterior knee; however, he opined that it was neither unstable nor painful.  As to other scars, the examiner opined that they were all superficial, well-healed, non-tender, and linear.  The Veteran used a brace on a regular basis.  Also, the examiner reported that the Veteran did not exhibit any remaining effective functional impairment of the right knee or lower leg.  The Board notes that this examiner's other findings included the Veteran's left knee, as mentioned in the Introduction, which is not before the Board.

A May 2016 VA treatment record noted that the Veteran was evaluated for replacement of knee braces.  An examiner opined that VA ordered hinged Beldsoe Axiom knee braces, noting that the right knee brace no longer fit.  A June 2016 follow-up note reported that the knee braces were visually appealing.  Moreover, VA checked for quality and comfort.

In April 2017, the Veteran was afforded a VA examination pursuant to the Board's March 2017 remand directive.  The examiner reviewed the Veteran's claims file, considered the Veteran's lay statements concerning the onset and course of his right knee residuals, conducted diagnostic tests, and provided a physical examination.  The examiner provided an initial impression that largely reflected that of the February 2016 VA examination as to the right knee.  As was the case with the prior examination, the Board notes that some findings here included both the right knee and the left knee.  Considering this fact, only the examiner's findings as to the right knee are relayed here.

As to range of motion, flexion was to 80 degrees and extension was to 10 degrees.  The examiner opined that abnormal range of motion contributes to functional loss as it interferes with stair climbing, bending and kneeling.  Pain was noted with weight-bearing, as was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  However, there was no evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions; however, there was functional loss equaling to flexion to 70 degrees.  The examiner reported that pain weakness, fatigability or incoordination significantly limited functional ability with use over a period of time, specifically opining that pain, fatigue and weakness led to flexion to 70 degrees.  The examiner provided the same findings as to flare-ups.  The examiner did not report that any additional factors contributed to the Veteran's right knee residuals, including ankylosis, adhesions, disturbance of location, or interference with sitting or standing.

As to muscle strength testing, right knee flexion was 4 out of 5; right knee extension was 4 out of 5.  The examiner reported that this indicated a reduction in muscle strength entirely due to the right knee residuals.  Slight lateral instability was present in the right knee; however, there was no history of recurrent effusion.  Specifically, Lachman testing was normal; posterior drawer testing was normal; medial instability was 1+ (0-5 mm.); and lateral instability was 1+ (0-5 mm.).  The examiner also indicated that the Veteran used knee braces on a constant basis; however, he did not stipulate whether this was for the right knee, left knee, or both knees.

Imaging studies were performed as part of this examination.  They revealed the presence of degenerative or traumatic arthritis in the right knee.  As to functional impact, the examiner did note that the Veteran reported pain of 6/10 with moderate sitting, standing, walking, and stair-climbing.  The Veteran also reported that he was unable to bend or lift anything off the ground and was unable to kneel.  However, the examiner did not opine whether this was due to his right knee residuals or his left knee.  As to passive and nonweight-bearing (Correia) testing, the examiner reported pain with passive flexion and extension motion; however, the Veteran experienced no pain with nonweight-bearing.  Responding to the March 17, 2017 remand directive, the examiner opined that the functional limitations based on the Veteran's service-connected right knee residuals and his ability to function in an occupational environment would include limitations on sitting, standing, walking, and stair climbing.  Also, the Veteran should avoid kneeling or bending.

In April 2017, the Veteran's wife submitted a lay statement.  In pertinent part, she wrote that knee pain and swelling had affected the Veteran's quality of life.  She took note of his limitations keeping up with others as well as his right knee replacement.  She also mentioned that the Veteran could hardly do simple repairs to his car.  Furthermore, she stated that the Veteran's knees decreased his ability to interact with his children, grandchildren, and great-grandchildren.

In May 2017, a co-worker submitted a lay statement.  In pertinent part.  He wrote that the Veteran had experienced pain getting around for past two-and-a-half years, causing him to miss work at the railroad where he was employed, noting that he has since retired.  He also mentioned that Dr. S. had been treating the Veteran for his knees.  Furthermore, he stated that the Veteran was going to sell his car because his knees kept him from "keeping up with it."

In May 2017, another railroad co-worker submitted a lay statement.  In pertinent part, he reported that the Veteran had difficulty walking and climbing upstairs over the past two-and-a-half years.  He also noted that the Veteran took some personal days and vacation days "to help recover from his dealings with his knees."  This co-worker also reported that the Veteran retired and sought treatment from Dr. S., as well as his need to sell his car.

May 2017 treatment records from O.A. Associates, a private provider, noted that the Veteran reported moderate aching pain along the medial aspect of both knees.  The Veteran reported that his discomfort increased with weight-bearing, walking, activities, and during night-time sleeping.  A physician's assistant reported that the Veteran experienced "good relief" by taking 600 milligrams of ibuprofen and wearing a knee brace.  The Veteran denied any instability.


Analysis

The Board has carefully considered the Veteran's lay contentions and the lay statements of his wife and his co-workers.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  

Turning to the medical evidence of record, the April 2012 and February 2016 VA examiners opined that there was no history of recurrent patellar subluxation or dislocation.  However, the April 2017 VA examiner noted that slight instability was present in the right knee.  The other medical evidence of record is silent as to subluxation.  Therefore, at worst, the Veteran had slight subluxation of the right knee from April 2017.  As such, this warrants a rating of 10 percent from August 2017 pursuant to Diagnostic Code 5257.

At worst during this period, the Veteran had 10 to 80 degrees of right knee flexion with 80 to 10 degrees of right knee extension, as reported in the April 2017 VA examination report.  As noted above, the normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2016).  As such, the Veteran's right knee flexion does not warrant a compensable rating pursuant to Diagnostic Code 5260.  However, as stated above, the Veteran's right knee extension warrants a 10 percent rating pursuant to Diagnostic Code 5261 as of August 2017.  However, the Veteran's report of pain with extension in the August 2017 VA examination report was not objectively corroborated by the examiner's finding as to limited functional ability with use over a period of time.  The Veteran's extension did not change with repetitive-use testing.  While the Veteran's right knee flexion did decrease to 0 to 70 degrees, it remained uncompensable.  Here, objective testing did not reveal evidence of functional loss as per De Luca, supra.  As noted above, pain alone is not a sufficient basis to warrant an additional rating.  Pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell, supra.  As such this warrants a rating of 10 percent pursuant to Diagnostic Code 5261.

The Board notes that the RO granted a 30 percent disability rating for residuals of right knee injury with traumatic arthritis from June 1, 2012 as per Diagnostic Code 5055.  Under this Diagnostic Code, a prosthetic knee replacement warrants a 100 rating for one year following implantation of a prosthesis and then a minimum rating of 30 percent for residuals.  A higher rating of 60 percent is warranted by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Diagnostic Code 5055 analogizes this rating to Diagnostic Code 5256, which is most germane to residuals of the knee.  A higher rating of 60 percent under Diagnostic Code 5256 requires extremely unfavorable ankylosis of the knee, in flexion of 45 degrees or more.  Also, under Diagnostic Code 5055, intermediate degrees of weakness, pain, and limitation of motion such as 10 degrees of extension are contemplated in a 30 percent rating.  A higher rating is warranted for severe painful motion or weakness that is not presented here because the Veteran is able to ambulate with the use of braces and canes.  He does report an inability to lift or kneel, difficulty keeping up with group walking, and playing with grandchildren, but he is able to leave the home and perform daily activities.  Clinical reports show proper placement and operation of the prosthesis with no recommendations for revision.  As discussed above, the medical evidence of record does not indicate severe painful motion or weakness in the Veteran's right knee as of June 1, 2012.  As discussed above, at worst the April 2017 VA examiner opined that pain weakness, fatigability or incoordination significantly limited functional ability with use over a period of time.  However, the examiner did not report that any additional factors contributed to the Veteran's right knee residuals, including ankylosis, adhesions, disturbance of location, or interference with sitting or standing.  Extrapolating from this, the Veteran does not warrant a higher rating of 60 percent under Diagnostic Code 5055.

Turning to Diagnostic Code 5010, as discussed above, which is rated in the same way that degenerative arthritis is rated under Diagnostic Code 5003, the x-ray evidence of record does not show the involvement of two or more major joints or more minor groups, with occasional incapacitating exacerbations.  Therefore, the threshold for a compensable rating is not warranted here.

In sum, the medical evidence of record as of June 1, 2012 does not indicate that the Veteran's post-operative residuals of right knee injury warrant a rating in excess of 30 percent.  Furthermore, x-ray findings do not show that the Veteran's traumatic arthritis of the right knee involves two major joints or more minor joint groups, with occasional incapacitating exacerbations.  

Therefore, the Board finds that the preponderance of evidence is against assigning a rating in excess of 10 percent for post-operative residuals of right knee injury with traumatic arthritis prior to April 26, 2011, and a rating in excess of 30 percent as of June 1, 2012.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2016); see also 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability indicating unemployablilty (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record of evidence.  Here, the Veteran and his former coworkers reported that prior to retirement from his occupation as a railroad conductor he occasionally took days off because of knee pain.  However, there was no contention that the Veteran is unable to perform all forms of substantially gainful employement because of the right knee disability.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating in excess of 10 percent prior to April 26, 2011 for post-operative residuals of right knee injury with traumatic arthritis is denied.

Entitlement to a rating in excess of 30 percent as of June 1, 2012 for post-total knee replacement of the right knee is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


